DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on January 12, 2022 have been fully considered and are persuasive.
The double patenting rejection has been withdrawn in light of the claim amendments filed on January 12, 2022. 
	Claims 1-20 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 9 and 15) the instant claims require identifying a set of devices in a software-defined network (SDN); determining a set of quality of service (QoS) characteristics that the set of devices in the SDN are to monitor within the SDN; generating a set of instructions for the set of devices in the SDN to monitor the set of QoS characteristics; sending the set of instructions as a control message to the set of devices in the SDN via a control plane that is isolated from a packet forwarding path; receiving monitor data via the control plane from at least one device of the set of devices in the SDN, the monitor data being based on the at least one device of the set of devices in the SDN monitoring of the set of QoS characteristics substantially in real-time; determining a change to a set of parameters of the SDN; generating an estimated cost function on how the change affects the set of devices in the SDN, comprising: grouping classes of devices where a relative importance of 

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 11/19/2021 (Chua, Calippe, Chen), fails to fairly teach or suggest determining a group of network devices in the SDN network to monitor quality of service attributes, creating instructions and commands for the group of devices monitor the QoS in the network, sending these instructions to the group of devices through control plane, receiving the monitor data from the group of devices that are conducting the monitoring process, determining an update to set of parameters of the SDN, generating cost function how the change impacts the group of the devices by categorizing the devices into categories base on loss, latency and/or jitter within each category, assigning a score to each category, evaluating from the monitoring data and the scores how SLA would affect SLA attributes of the SDN, selecting a new path based on the estimated cost function, and sending through the control plane the new path to the group of devices in the SDN which will adjust the monitor data to match template. 

For example, (“Chua”, US 9276877 B1) teaches identifying a set of devices in a software-defined network (SDN); determining a set of quality of service (QoS) characteristics that the set of devices in 

Furthermore, (”Calippe”, US 20130110757 A1)  teaches generating an estimated cost function on how the change affects the set of devices in the SDN,  but does not provide grouping classes of devices where a relative importance of loss, latency, and/or jitter within the devices in a particular class may be fixed or relatively constant; generating a sensitivity score for each of the classes of devices; and estimating, from the monitoring data and the generated sensitivity scores, how triggering a service level agreement (SLA) policy would affect SLA characteristics of the SDN, 

Furthermore, (“Chen”, US 10320644 B1) teaches via the control plane that is isolated from a packet forwarding path, selecting a new route path based on the estimated, but does not provide grouping classes of devices where a relative importance of loss, latency, and/or jitter within the devices in a particular class may be fixed or relatively constant; generating a sensitivity score for each of the classes of devices; and estimating, from the monitoring data and the generated sensitivity scores, how triggering a service level agreement (SLA) policy would affect SLA characteristics of the SDN, and based on the cost function. 

Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (2-8, 10-14, and 16-20) include the above described subject matter for being dependent on independent claims (1, 9 and 15)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                            
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444